
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [ID 081403B]
        RIN 0648-AP57
        Magnuson-Stevens Fishery Conservation and Management Act Provisions; Fisheries of the Northeastern United States; Atlantic Surf Clam and Ocean Quahog Fishery; Amendment 13 to the Surf Clam and Ocean Quahog Fishery Management Plan
        
          AGENCY:
           National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          
          ACTION:
          Notice of availability of a fishery management plan amendment; request for comments.
        
        
          SUMMARY:
          NMFS announces that the Mid-Atlantic Council (Council) has submitted Amendment 13 to the Atlantic Surf Clam and Ocean Quahog Fishery Management Plan (FMP) for Secretarial review and is requesting comments from the public.  Amendment 13 to the FMP (Amendment 13) would  establish:   A new surf clam overfishing definition; multi-year fishing quotas; a mandatory vessel monitoring system (VMS), when such a system is economically viable; the ability to suspend or adjust the surf clam minimum size limit through a framework adjustment; and an analysis of fishing gear impacts on Essential Fish Habitat (EFH) for surf clams and ocean quahogs.  The primary purpose of this proposed action is to rectify the disapproved surf clam overfishing definition and the EFH analysis and rationale contained in Amendment 12 to the FMP in order to comply with the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), and to simplify the regulatory requirements of the FMP.
        
        
          DATES:
          Comments must be received on or before October 23, 2003.
        
        
          ADDRESSES:
          Comments on the FMP should be sent to Patricia A. Kurkul, Regional Administrator, NMFS, Northeast Regional Office, One Blackburn Drive, Gloucester, MA 01930.  Mark the outside of the envelope, “Comments on Surf Clam Amendment 13.”  Comments may also be sent via facsimile (fax) to (978) 281-9135.  Comments will not be accepted if submitted via e-mail or the Internet.
          Copies of the Amendment, the Final Supplementary Environmental Impact Statement (FSEIS), Regulatory Impact Review (RIR), and the Initial Regulatory Flexibility Analysis (IRFA) are available from Daniel Furlong, Executive Director, Mid-Atlantic Fishery Management Council, Room 2115 Federal Building, 300 S. New Street, Dover, DE 19904-6790.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Susan A. Murphy,  Senior Fishery Policy Analyst, 978-281-9252, fax 978-281-9135.
        
      
      
        SUPPLEMENTARY INFORMATION:

        Amendment 12 to the FMP was prepared by the Council to bring the FMP into compliance with the Magnuson-Stevens Act, as amended by the Sustainable Fisheries Act of 1996.  On April 28, 1999, the Council was notified that NMFS partially approved Amendment 12.  Specifically, two Amendment 12 measures were disapproved, the surf clam overfishing definition and the analysis and rationale for the status quo alternative for addressing fishing gear impacts to EFH.  To rectify these diapprovals, the Council prepared, and NMFS published, a Notice of Intent to Prepare an Environmental Impact Statement (EIS) in the Federal Register, officially beginning the Council's scoping process for Amendment 13 (66 FR 13694, March 7, 2001).  The Council held a scoping hearing on March 21, 2001, and accepted scoping comments on the amendment during the period March 7 through April 6, 2001.  In addition to the surf clam overfishing definition and EFH alternatives, other issues identified for inclusion in the FSEIS were multi-year quotas, a mandatory VMS requirement and a permanent suspension of the surf clam minimum size limit.  The Council identified a range of alternatives for each of these five issues and approved the alternatives in a public hearing document at its May, 2002 meeting.  A Notice of Availability (NOA) on the DSEIS was published in the Federal Register on August 30, 2002 (67 FR 55838), with a comment period ending October 15, 2002.  There were a series of three public hearings held (one each in the states of Maine, New Jersey and Delaware).  After consideration of all public comments, the Council chose the following alternatives at its January, 2003 meeting and voted to submit the Amendment 13 document, including the draft final supplemental environmental impact statement to NMFS. Amendment 13 would  establish:   A new surf clam overfishing definition; multi-year fishing quotas; a mandatory vessel monitoring system (VMS), when such a system is economically viable; the ability to suspend or adjust the surf clam minimum size limit through a framework adjustment; and an analysis of fishing gear impacts on Essential Fish Habitat (EFH) for surf clams and ocean quahogs.

        Public comments are being solicited on Amendment 13 through the end of the comment period stated in this notice of availability.  A proposed rule that would implement Amendment 13 may be published in the Federal Register for public comment, following NMFS' evaluation of the proposed rule under the procedures of the Magnuson-Stevens Act.  Public comments on the proposed rule must be received by the end of the comment period on the Amendment 13 to be considered in the approval/disapproval decision on the Amendment 13.  All comments received by the end of the comment period on Amendment 13, whether specifically directed to  Amendment 13 or the proposed rule, will be considered in the approval/disapproval decision on  Amendment 13.  Any comments received after that date will not be considered in the decision to approve or disapprove Amendment 13.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated:  August 18, 2003.
          Bruce C. Morehead,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service. 
        
      
      [FR Doc. 03-21609 Filed 8-22-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  